Citation Nr: 0618348	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right wrist 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back 
disability.   

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in February 2004 and 
September 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  

In June 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  A 
transcript of that hearing has been associated with the 
claims folder.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
left ankle disability, the Board notes that service 
connection for left ankle disability previously had been 
denied on several occasions, most recently in a December 1997 
rating decision, from which the veteran failed to timely 
perfect an appeal.  Thereafter, the claim for service 
connection for a left ankle disability was again denied in a 
September 2004 rating decision.  (The RO incorrectly 
addressed the left ankle issue on a de novo basis, when it 
should have adjudicated whether new and material evidence had 
been presented to reopen this claim.)  The veteran was 
notified of this decision in September 2004.  At the June 
2005 Board videoconference hearing, the veteran's testimony 
was accepted as a notice of disagreement (NOD) for the denial 
of this issue.  This issue is addressed below.  

At the videoconference hearing before the Board in June 2005, 
the veteran raised the issue of entitlement to service 
connection for a right knee disability.  Review of the record 
shows that in a November 1970 rating decision, the RO denied 
entitlement to service connection for a right knee 
disability.  The veteran was notified of this decision on 
December 2, 1970.  The veteran did not appeal this decision.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  The Board refers the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a right knee disability to the RO 
for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran is seeking 
service connection for a left knee disability due to a right 
knee disability which, the veteran argues, was incurred in 
service.  Service connection is not currently in effect for a 
right knee disability.  As noted in the introduction, the 
Board is referring the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a right knee disability to the RO for 
adjudication.  The Board finds that the issue of entitlement 
to service connection for a left knee disability is 
inextricably intertwined with the issue of entitlement to 
service connection for a right knee disability, since the 
veteran is arguing that the left knee disability was caused 
by the right knee disability.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" where they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  Therefore, the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability must be resolved prior to further appellate action 
on the issue of entitlement to service connection for a left 
knee disability.  Therefore appellate consideration of this 
issue is deferred. 

Review of the record shows that the veteran did not receive 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice 
for the claim for service connection and the claims to reopen 
at issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.CA. § 5103(a); 38 C.F.R. 
§3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The provisions of the VCAA apply to claims to reopen.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  In 
addition, the Court recently held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  On remand, the RO should provide proper 
VCAA notice regarding the service connection claim and the 
claims to reopen.  

Moreover, at the videoconference hearing before the Board in 
June 2005, the veteran reported that he recently received 
treatment for his low back, right wrist, and knee 
disabilities at the VA medical center in West Haven and had 
received treatment for his low back at this facility in 1990.  
He also reported receiving treatment for his claimed 
disabilities at the VA medical centers in Newington and 
Providence, Mount Vernon Hospital from 1970 to 1974, and 
Mount Sinai Hospital in 1970.  

Review of the record shows that treatment records from the 
West Haven VA medical facility dated in 1991 and 1992, from 
January 1996 to July 1998, and from August 2003 to May 2004 
are associated with the claims folder.  The RO should make an 
attempt to obtain treatment records for treatment of the 
claimed disabilities from the West Haven VA medical facility 
dated in 1990, from July 1998 to August 2003, and from May 
2004 to present.  The Board notes that treatment records from 
the Newington VA medical facility dated from 1982 to April 
1996 are associated with the claims folder.  The RO should 
make an attempt to obtain and associate with the claims 
folder treatment records from the Newington VA medical 
facility for treatment of the low back, knee, and right wrist 
disabilities dated from April 1996 to the present.  In 1996, 
the VA medical facility in Providence indicated that they did 
not have any records for the veteran.  However, from the 
recent hearing testimony, it appears that the veteran was 
recently treated at the Providence VA medical facility.  
Thus, the RO should make an attempt to obtain the veteran's 
treatment records for treatment of the low back, right wrist, 
and knee disabilities dated from April 1996 to the present 
from the Providence VA medical facility.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1)(a).  Regarding 
claims to reopen, VA is obligated to assist the claimant in 
obtaining relevant records, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 C.F.R. § 3.159 (c), (d).  

In addition, at the hearing before the Board in June 2005, 
the veteran reported that he had undergone vocational 
rehabilitation at the VA in West Haven.  He indicated that 
the VA vocational rehabilitation program documented his low 
back disability.  The RO should make an attempt to obtain the 
veteran's folder and any medical records from the VA 
vocational rehabilitation program.  

Finally, the record shows that the veteran filed a timely 
notice of disagreement with respect to the September 2004 
rating decision which denied entitlement to service 
connection for a left ankle disability.  (The Board notes 
that the RO incorrectly addressed the left ankle issue on a 
de novo basis, when, as explained above, it should have 
adjudicated whether new and material evidence had been 
presented to reopen this claim.)  After the veteran was 
notified that the record had been transferred to the Board, 
he testified at a June 2005 Board hearing that he disagreed 
with the RO's decision.  Because the veteran received notice 
that the Board had assumed jurisdiction of his appeal and the 
Board hearing has been reduced to writing (transcript) and is 
of record, it can be construed as an NOD.  See 38 C.F.R. § 
20.300; Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(holding that testimony at a hearing, once reduced to 
writing, can be construed as an NOD).  Under these 
circumstances, an SOC should be issued. See Manlicon v. West, 
12 Vet. App. 238 (1999).  The Board is required to remand, 
rather than refer, this issue.  Id.

Accordingly, this case is remanded to the AMC for the 
following action: 

1.  The RO/AMC should send the veteran a 
VCAA-compliant letter for the claims to 
reopen and the claim for service 
connection.  Such notice should: 1) 
inform him of the information and 
evidence not of record that is necessary 
to substantiate the claims to reopen and 
the claim for service connection 
(including secondary service connection); 
2) inform him of the information and 
evidence that VA will seek to obtain on 
his behalf; 3) inform him of the 
information or evidence that he is 
expected to provide; and 4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim on 
appeal.  The VCAA notice should include 
an explanation as to the information or 
evidence needed to establish the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain all records of 
the veteran's treatment for a low back 
disability, right wrist disability, left 
ankle disability and knee disabilities 
from the West Haven VA medical facility 
(treatment records dated in 1990, from 
July 1998 to August 2003, and from May 
2004 to present); from the Newington VA 
medical facility (treatment records dated 
from April 1996 to the present), and from 
the Providence VA medical facility 
(treatment records dated from April 1996 
to the present).  

After obtaining any necessary releases, 
the RO/AMC should also obtain all records 
of the veteran's treatment for the left 
ankle, right wrist, low back and knee 
disabilities from the Mount Vernon 
Hospital in New York for treatment from 
1970 to 1974 and from the Mount Sinai 
Hospital for treatment in 1970.   

3.  The RO should make an attempt to 
obtain the veteran's folder and any 
medical records from the VA vocational 
rehabilitation program at the West Haven 
VA.  

4.  The RO should adjudicate the issue of 
whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
right knee disability.  Only if the 
veteran perfects an appeal of this claim 
should it be certified to the Board.

5.  The RO should issue a statement of 
the case for the issue of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for a left ankle disability.  
Only if the veteran perfects an appeal of 
this claim should it be certified to the 
Board.

6.  Then the RO should readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



